Case 17-16840-amc         Doc 66     Filed 11/02/20 Entered 11/02/20 14:40:46           Desc Main
                                     Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
            Tanya L. Cain                         :       Case No.: 17-16840-amc
            Timothy D. Cain                       :
            Debtor                                :       Chapter 13

                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtors, Tanya and Timothy Cain, by and through their undersigned counsel,

   hereby move to modify their Chapter 13 Plan and in support thereof aver as follows:

            1.      Debtor filed a Chapter 13 Bankruptcy on or about October 6, 2017.

            2.      The Chapter 13 filing was assigned case number 17-16840.

            3.      The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 20, 2018.

            4.      On or about October 29, 2020 the Debtors and CitiMortgage, Inc. c/o

   Cenlar FSB, entered into a Stipulation resolving the pending Motion for Relief.

            5.      Per the Stipulation, the Debtors are delinquent in the sum of $3,956.60 in

   post-petition payments. A true and correct copy of the Stipulation is attached hereto as

   Exhibit “A.”

            6.      The Debtors fell behind in their payments to the creditor due unforeseen

   household expenses coupled with a decrease in hours and income for Debtor wife as a

   result of COVID-19.

            7.      The Debtors have since remedied the household issues and Debtor wife

   has returned to work full-time.

            8.      In accordance with the Stipulation, the Debtors will cure the subject

   $3,956.60 by amending the Chapter 13 plan.
Case 17-16840-amc       Doc 66    Filed 11/02/20 Entered 11/02/20 14:40:46             Desc Main
                                  Document     Page 2 of 2



            9.    In furtherance of the Stipulation and the Debtors curing the post-petition

   delinquency, this Motion and Modified Chapter 13 Plan are being contemporaneously

   filed.

            10.   The Debtor’s proposed modified Chapter 13 Plan, attached hereto as

   “Exhibit B”, is affordable to the Debtor.

            WHEREFORE, the Debtors request that they be permitted to modify their

   Chapter 13 Plan for the above-stated reasons.



   Dated: November 2, 2020                                     /s/Brad J. Sadek, Esq
                                                               Brad J. Sadek, Esq.
                                                               Attorney for Debtor
                                                               1315 Walnut Street
                                                               Suite #502
                                                               Philadelphia, PA 19107
